Citation Nr: 1142509	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for ruptured stomach muscles.

2.  Entitlement to service connection for a low back disorder, to include as secondary to ruptured stomach muscles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 8, 1982 to December 16, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In October 2008, the Veteran testified at a personal hearing at the RO before a Decision Review Officer (DRO).  The transcript of the hearing is in the record.


FINDINGS OF FACT

1.  The competent evidence of record does not indicate that the Veteran has a current ruptured stomach muscle disorder.

2.  The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed low back disorder and his military service.

3. The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed low back disorder and a service-connected disability.



CONCLUSIONS OF LAW

1.  In the absence of a current disability, the criteria for service connection for a ruptured stomach muscle disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's low back condition was not incurred or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

3.  The Veteran's low back disorder is not the result of, nor is it aggravated by, any service-connected disability.  38 C.F.R. §3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, letters dated May 2007 and July 2007 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters addressed the Veteran's claims for service connection for ruptured stomach muscles and a low back condition, respectively.  Specifically, the May 2007 and July 2007 VCAA letters informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records, private medical treatment records, and Social Security disability records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  

The Veteran has not been afforded a VA medical examination in connection with his claims because no such examination is necessary.  VA must provide a medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, with respect to the Veteran's claim for service connection for ruptured stomach muscles, the record is missing critical evidence as to the first and third McLendon elements, namely evidence of a current disability and an indication that any such disability may be associated with the Veteran's service.  With respect to the Veteran's claim for service connection for a low back condition, the record is missing critical evidence as to the second and third McLendon elements, namely in-service injury or disease and indication that disability may be associated with the Veteran's service.

The facts of this case are different than those in Charles v. Principi, in which the United States Court of Appeals for Veterans Claims (Court) held that VA erred in failing to obtain a medical nexus opinion when evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  See 16 Vet. App. 370 (2002).  Significantly, with respect to the Veteran's claim for service connection for ruptured stomach muscles, there is no competent medical evidence of current diagnosis of the Veteran's claimed muscle condition.  With respect to the Veteran's claim for service connection for a low back condition, there is no evidence of low back trauma in service.

In October 2008, the Veteran testified at a personal hearing at the RO before a Decision Review Officer.  The transcript of the hearing is in the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection - Legal Criteria

Service connection may be granted on a direct basis for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The Court has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection for Ruptured Stomach Muscles

The Veteran contends that he has a ruptured stomach muscle condition that is directly related to his military service.

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.
 
Regarding the first Hickson element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (finding that in the absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement in this manner).

In the instant case, the Veteran has presented no medical evidence demonstrating a current ruptured stomach muscle disability.  In particular, there are no post-service treatment records documenting a stomach muscle disability at any time following his separation from service in 1982.  The evidence of record indicates that the Veteran has never complained to a medical care provider of any issues relating to the muscles in his stomach.  The Board adds that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (stating that it is a claimant's responsibility to support a claim for VA benefits.) 

The Board acknowledges the Veteran's belief that he has a stomach muscle condition.  Indeed, he is competent to testify as to symptomatology such as experiencing muscular pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as noted above, the objective evidence fails to show any currently manifested stomach muscle condition, or any treatment for such a condition in the nearly 30 years following his discharge from active duty service.  Moreover, the Veteran, as a lay person, is not competent to opine that any symptomatology associated with a stomach muscle condition are attributable to a particular underlying disability.  

In the absence of any diagnosed stomach muscle disability at any time since the filing of the claim, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection cannot be granted if the claimed disability does not exist.)  Accordingly, the first Hickson element, evidence of a current disability, has not been met as to the Veteran's claim for service connection for a stomach muscle disability, and the claim fails on this basis alone.  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Low Back Disorder

The Veteran contends that his low back disorder is secondary to ruptured stomach muscles.  In the interest of addressing all possible theories of entitlement, the Board will also consider whether service connection is appropriate on a direct basis for the Veteran's low back condition.  For the purpose of economy, the Board will address both the Veteran's direct and secondary claims for service connection together in this section.

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to first Hickson/Wallin element, medical evidence of a current back disability, the Veteran has been diagnosed with degenerative disc disease.  The first Hickson/Wallin element, evidence of a current disability, is therefore satisfied.

With respect to the second element of the Veteran's claim for service connection on a direct basis, in service disease or injury, the Veteran does not allege, nor does the record reflect, that he experienced a low back injury in service.  The Veteran's service treatment records are silent for any complaint or treatment of a back injury in service.  Furthermore, the Veteran has consistently denied experiencing a back injury in service.  Instead, the Veteran has alleged that a drill sergeant dragged him by his arms on the ground, causing him to experience ruptured stomach muscles that in turn caused him to experience a back injury.  The second Hickson element, in-service disease or injury, is not met, and the Veteran's claim for service connection for a low back condition on a direct basis fails on this basis alone.

With respect to the second element of the Veteran's claim for service connection on a secondary basis, the presence of a service-connected disability, the Veteran is not service-connected for any disabilities.   The second Wallin element, a service-connected disability, is not met, and the Veteran's claim for service connection for a low back disorder secondary to a stomach muscle disability fails on this basis alone.

In light of the above, the Board finds that without a service-connected stomach muscle disorder, service connection for a low back disorder secondary to a stomach disorder is not warranted.  Without an in-service low back disease or injury, service connection for a low back condition on a direct basis is similarly not warranted.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for ruptured stomach muscles is denied.

Service connection for a low back disorder, to include as secondary to ruptured stomach muscles, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


